2018 WI 91

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2018AP810-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Stephanie C. Stoltman, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Stephanie C. Stoltman,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST STOLTMAN

OPINION FILED:          July 24, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                           2018 WI 91
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.     2018AP810-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Stephanie C. Stoltman,
Attorney at Law:

Office of Lawyer Regulation,                                            FILED
            Complainant,                                          JUL 24, 2018
      v.                                                             Sheila T. Reiff
                                                                  Clerk of Supreme Court
Stephanie C. Stoltman,

            Respondent.




      ATTORNEY       disciplinary       proceeding.         Attorney         publicly

reprimanded.


      ¶1    PER CURIAM.        The Office of Lawyer Regulation (OLR)

and   Attorney   Stephanie     C.    Stoltman    have     filed     a   stipulation

pursuant    to   Supreme     Court     Rule    (SCR)     22.12      that     Attorney

Stoltman     should     be    publicly        reprimanded,         as      discipline

reciprocal to that imposed by the Supreme Court of Arizona.

After    reviewing    the    matter,    we    approve     the    stipulation        and

impose     the   stipulated     reciprocal       discipline.             Given      the
comprehensive stipulation, which avoided the need to litigate
                                                                      No.   2018AP810-D



this matter and to appoint a referee, we do not impose any costs

in this proceeding.

    ¶2     Attorney Stoltman was admitted to the practice of law

in Wisconsin in 1984 and in Arizona in 2001.                           Her Wisconsin

license has been administratively suspended since October 31,

2005, for failure to pay bar dues and assessments.                      She has most

recently practiced law in Arizona.

    ¶3     The OLR filed a complaint and order to answer in this

matter on May 1, 2018.               The complaint alleged two counts of

professional misconduct:             (1) that by virtue of a 2010 censure

and a 2017 admonition imposed by the disciplinary authorities in

Arizona, Attorney Stoltman was subject to reciprocal discipline

in this state, pursuant to SCR 22.22(3), and (2) that Attorney

Stoltman     had    failed      to   notify        the   OLR    of   either    Arizona

discipline     within          the   required         time,     in    violation      of

SCR 22.22(1).

    ¶4     On May 24, 2018, before a referee was appointed, the

OLR and Attorney Stoltman filed a stipulation, in which Attorney
Stoltman stipulated to the two counts set forth in the OLR's

complaint.         The   OLR    filed    a       memorandum    in    support   of   the

stipulation.

    ¶5     The parties assert that the stipulation was not the

result of plea bargaining.            In the stipulation Attorney Stoltman

states that she does not contest the factual assertions and

misconduct charges alleged by the OLR nor does she contest the

discipline requested by the OLR, namely a public reprimand.                         She
represents     that      she     fully   understands           the   allegations    of
                                             2
                                                           No.     2018AP810-D



misconduct      alleged   by   the   OLR;   that   she   understands      the

ramifications of the stipulated level of discipline; that she

understands her right to contest the allegations of misconduct

and her right to consult counsel regarding those allegations;

and that she enters the stipulation knowingly and voluntarily.

    ¶6     In     reciprocal    discipline    situations,        SCR   22.221

mandates that this court impose discipline identical to that


    1
        SCR 22.22 provides:

         (1) An attorney on whom public discipline for
    misconduct or a license suspension for medical
    incapacity has been imposed by another jurisdiction
    shall promptly notify the director of the matter.
    Failure to furnish the notice within 20 days of the
    effective date of the order or judgment of the other
    jurisdiction constitutes misconduct.

         (2) Upon the receipt of a certified copy of a
    judgment or order of another jurisdiction imposing
    discipline for misconduct or a license suspension for
    medical incapacity of an attorney admitted to the
    practice of law or engaged in the practice of law in
    this state, the director may file a complaint in the
    supreme court containing all of the following:

         (a) A certified copy of the judgment or order
    from the other jurisdiction.

         (b) A motion requesting an order directing the
    attorney to inform the supreme court in writing within
    20 days of any claim of the attorney predicated on the
    grounds set forth in sub. (3) that the imposition of
    the identical discipline or license suspension by the
    supreme court would be unwarranted and the factual
    basis for the claim.

         (3) The supreme court shall impose the identical
    discipline or license suspension unless one or more of
    the following is present:

                                                                 (continued)
                                      3
                                                 No.   2018AP810-D



imposed by the other jurisdiction, unless one or more of three

exceptions apply.   In the stipulation Attorney Stoltman states

that she is not claiming that any exception in SCR 22.22(3)

applies to this matter.




         (a) The procedure in the other jurisdiction was
    so lacking in notice or opportunity to be heard as to
    constitute a deprivation of due process.

         (b) There was such an infirmity of proof
    establishing the misconduct or medical incapacity that
    the supreme court could not accept as final the
    conclusion in respect to the misconduct or medical
    incapacity.

         (c)   The   misconduct   justifies   substantially
    different discipline in this state.

         (4) Except as provided in sub. (3), a final
    adjudication in another jurisdiction that an attorney
    has engaged in misconduct or has a medical incapacity
    shall be conclusive evidence of the attorney's
    misconduct or medical incapacity for purposes of a
    proceeding under this rule.

         (5) The supreme court may refer a complaint filed
    under sub. (2) to a referee for a hearing and a report
    and recommendation pursuant to SCR 22.16. At the
    hearing, the burden is on the party seeking the
    imposition   of  discipline   or   license  suspension
    different from that imposed in the other jurisdiction
    to demonstrate that the imposition of identical
    discipline or license suspension by the supreme court
    is unwarranted.

         (6) If the discipline or license suspension
    imposed in the other jurisdiction has been stayed, any
    reciprocal discipline or license suspension imposed by
    the supreme court shall be held in abeyance until the
    stay expires.


                               4
                                                                   No.    2018AP810-D



      ¶7    We turn now to the substance of the misconduct and the

discipline imposed in the State of Arizona.                       This reciprocal

disciplinary       proceeding        relates    to     two     instances      where

discipline was imposed on Attorney Stoltman in Arizona.

      ¶8    The first instance of discipline was a censure2 imposed

by   the   Supreme    Court     of   Arizona   in    January      2010,   based    on

Attorney Stoltman's stipulation.               The conduct underlying this

discipline involved Attorney Stoltman's improper handling of her

client trust account.           The disciplinary authorities determined

that she had failed to maintain proper trust account records and

that she had made a number of improper disbursements in excess

of   the   funds     in   her   trust   account      for   particular      clients,

resulting in the conversion of funds belonging to other clients,

in violation of ER 1.15 of the Arizona Rules of Professional

Conduct.    The improper disbursements resulted in a shortfall of

slightly more than $1,000 in her client trust account.                            The

disciplinary authorities, however, determined that the improper

disbursements      and    accounting    errors      had    been   negligent,      not
intentional, and that Attorney Stoltman had not intended to keep

funds that did not belong to her.                   In addition to censuring


      2
       Under the rules of the Supreme Court of Arizona at the
time of this discipline, there were two forms of discipline that
did not involve the suspension or revocation of an attorney's
license:     "censure" and "informal reprimand."       Effective
January 1, 2011, the Supreme Court of Arizona amended its rule,
whereby "censures" were renamed "reprimands" and "informal
reprimands" were renamed "admonitions."    Ariz. Sup. Ct. Order
No. R-09-0044 (June 30, 2010).


                                         5
                                                                                    No.        2018AP810-D



Attorney      Stoltman        for      her       misconduct,          the    Supreme           Court    of

Arizona also placed her on probation with a series of conditions

for a period of one year (from January 2010 to January 2011).

       ¶9     The second instance of discipline was an admonition

imposed      on     Attorney      Stoltman             in    August       2017     by    the     Arizona

Attorney          Discipline      Probable              Cause      Committee            (the     Arizona

Discipline         Committee).              This       admonition          arose    from        Attorney

Stoltman's          conduct       as        a     court-appointed            arbitrator            in     a

particular matter.               Attorney Stoltman conducted an arbitration

hearing, but she failed to prepare a decision and order based on

the hearing.            The appointing court ordered her to show cause why

she had failed to prepare a decision and order, but she did not

appear       at    the     hearing.               The       Arizona       Discipline           Committee

concluded         that     her    failure           to       perform        her     duties        as    an

arbitrator         had     violated         ER    8.4(d)        of    the    Arizona           Rules     of

Professional Conduct, which prohibits an attorney from engaging

in conduct prejudicial to the administration of justice.                                                In

addition      to     imposing       the         admonition,          the    Arizona           Discipline
Committee placed Attorney Stoltman on probation for a period of

18 months, beginning in August or September 2017 (starting at

the    time       the     order     of          admonition         was     served        on     Attorney

Stoltman).

       ¶10    In     the    parties'            stipulation          in    this     court       and     the

supporting memorandum filed by the OLR, the parties acknowledge

that     Attorney         Stoltman          is     subject           to    the      imposition          of

reciprocal         discipline          in       this       state     by    virtue        of     the     two
instances of discipline imposed in Arizona.                                  The OLR asks this
                                                       6
                                                                           No.     2018AP810-D



court to impose a public reprimand as the appropriate reciprocal

discipline.        It contends that the Arizona censure is analogous

to a public reprimand in this state and that the admonition is

analogous to a private reprimand.3                   It correctly notes that in a

similar situation where this court became aware of two public

reprimands     in    another      jurisdiction         well    after       they    had     been

imposed,     this    court      publicly     reprimanded         the       attorney       in   a

single      proceeding,      while     noting        that      there       had     been    two

reprimands in the other jurisdiction.                       See In re Disciplinary

Proceedings        Against      Omdahl,    2010 WI 3,   322 Wis. 2d 92,          777
N.W.2d 634, reconsideration denied, 2010 WI 18, 324 Wis. 2d 1,

781 N.W.2d 228         (publicly        reprimanding         Attorney           Omdahl       as

reciprocal discipline for two public reprimands imposed by the

Michigan Attorney Discipline Board).                      We agree that the proper

way   to     effectuate         the    reciprocal          discipline            mandate       of

SCR 22.22(3)        in   this    instance       is   to   impose       a   single     public

reprimand     of    Attorney      Stoltman      that      encompasses        both     of   the

Arizona disciplinary actions.
      ¶11    There is another matter beyond the imposition of a

public reprimand that must be addressed.                       In both instances of

discipline,        the   Arizona      disciplinary         orders      placed       Attorney

Stoltman on probation and required her to comply with certain


      3
       Unlike a private reprimand in Wisconsin, however, the
order of admonition issued to Attorney Stoltman indicates that
it is not confidential.     Thus, it appears that in Arizona a
censure (or now a reprimand) and an admonition (or previously an
informal reprimand) are two forms of public reprimands.


                                            7
                                                                       No.     2018AP810-D



terms of probation.              The one-year period of probation imposed by

the 2010 order of the Supreme Court of Arizona has long since

expired so we do not address that here.                   See In re Disciplinary

Proceedings Against Eichhorn-Hicks, 2012 WI 18, ¶10 n.3, 338
Wis. 2d 753,            809 N.W.2d 379     (declining   to    order    attorney      to

comply with portion of disciplinary order in other jurisdiction

that imposed period of probation because the probationary period

had already expired).              The 18-month period of probation imposed

by     the       2017    order    of   admonition    imposed      by     the     Arizona

Discipline Committee, however, remains in effect as of the date

of    this       decision.        In   similar    situations,    where       the   other

jurisdiction has imposed a form of discipline that this court

does       not    impose,      such    as    probation,   we    have     ordered      the

respondent attorney to comply with the terms and conditions of

the disciplinary order in the other jurisdiction.                       See, e.g., In

re Disciplinary Proceedings Against Gillette, 2017 WI 48, ¶¶14-

17,        375 Wis. 2d 112,        895 N.W.2d 1;    In     re     Disciplinary

Proceedings Against Hooker, 2010 WI 13, ¶11, 322 Wis. 2d 552,
779 N.W.2d 419; In re Disciplinary Proceedings Against Moree,

2004 WI 118, 275 Wis. 2d 279, 684 N.W.2d 667.                          We will do so

again here.4

       4
       The stipulation does state that Attorney Stoltman agrees
that it would be appropriate to impose a public reprimand, as
sought by the OLR Director, but it also states that Attorney
Stoltman agrees that, by virtue of the Arizona censure and
admonition, she is subject to reciprocal discipline pursuant to
SCR 22.22.   Subsection (3) of that rule requires this court to
impose "the identical discipline."    Merely imposing a public
reprimand when the other jurisdiction has imposed additional
                                                     (continued)
                                              8
                                                             No.    2018AP810-D



      ¶12   Finally, because this matter has been resolved through

a   stipulation    without     the   appointment   of   a   referee   or    the

expense of litigation and because the OLR does not request the

imposition of costs, we do not impose them in this proceeding.

      ¶13   IT IS ORDERED that Attorney Stephanie C. Stoltman is

publicly    reprimanded        for   her   professional     misconduct,      as

reciprocal discipline for the censure and admonition imposed by

the Arizona attorney disciplinary authorities.5

      ¶14   IT IS FURTHER ORDERED that Stephanie C. Stoltman shall

comply with all of the terms and conditions set forth in the

August    30,   2017   Order    of   Admonition,   Probation,      (LOMAP   and

Costs), and Costs issued by the Attorney Discipline Probable

Cause Committee of the Supreme Court of Arizona.




forms of discipline would not constitute the imposition of "the
identical discipline."    By stipulating that she is subject to
reciprocal discipline under SCR 22.22, Attorney Stoltman is
acknowledging that this court may order her to comply with the
order of probation imposed by the Arizona Attorney Discipline
Probable Cause Committee.
      5
       This public reprimand does not affect the administrative
suspension of Attorney Stoltman's license to practice law in
Wisconsin.   In order for Attorney Stoltman to practice law in
Wisconsin once more, she will need to complete the process for
reinstatement from an administrative suspension for failure to
pay bar dues and assessments.


                                       9
    No.   2018AP810-D




1